Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Authorization for this examiner’s amendment was given in an interview with Jessica H. Kwak Rauckman on 27 January 2022.
The application has been amended as follows: 
Cancel withdrawn claims 19 and 20.

Notice of Allowance
Claims 1-3, 5-18 and 21 are allowed.
Claims 4, 19 and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Applicant’s after final amendments filed 1/19/2022 overcoming the prior art of record. The arguments with regard claim 12 reciting an the EPS sensor are convincing. The EPS sensor is interpreted one that senses electrical signals and not as an oximeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631